Citation Nr: 0832558	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  05-32 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from July 1966 until July 
1969, including tours of duty in Vietnam from December 1966 
until December 1967 and from July 1968 until July 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy 
during his active service.

2.  PTSD was not incurred in or aggravated by active service.


CONCLUSION OF LAW

The criteria for a grant of service connection for PTSD have 
not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran dated in April 2004 and April 2005 that 
fully addressed all notice elements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the veteran's 
claim, such error was harmless given that service connection 
is being denied for PTSD and hence no rating or effective 
date will be assigned with respect to this claimed condition.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
medical records, VA outpatient treatment records and private 
medical records.  The veteran submitted private medical 
records and newspaper articles in support of his claim.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; and (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no duty on the part of VA to provide a 
medical examination, because as in Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003), the veteran has been advised of 
the need to submit competent medical evidence indicating that 
he has the disorders in question, and further substantiating 
evidence suggestive of a linkage between his active service 
and the current disorders, if shown.  The veteran has not 
done so, and no evidence thus supportive has otherwise been 
obtained.  As will be described in greater detail below, 
here, as in Wells, the record in its whole, after due 
notification, advisement, and assistance to the appellant 
under the VCAA, does not contain competent evidence to 
suggest that the disorders are related to the appellant's 
military service.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Turning to the merits of the claim, the veteran seeks service 
connection for post traumatic stress disorder based upon 
claimed combat service in Vietnam.  Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor. Cohen v. Brown, 10 Vet. App. 128 (1997).  

The diagnostic criteria, including those related to 
stressors, set forth in The American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders, (4th 
ed. 1994) (DSM-IV) for mental disorders have been adopted by 
the VA.  38 C.F.R. § 4.125.  A diagnosis of PTSD requires 
exposure to a traumatic event and a response involving 
intense fear, helplessness, or horror. A stressor involves 
exposure to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others and the person's response involved intense fear, 
helplessness, or horror. See Cohen v. Brown, 10 Vet. App. 128 
(1997). The sufficiency of a stressor is a medical 
determination and is presumed by a medical diagnosis of PTSD. 
Id. 

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" as established by official records.  If VA 
determines that the veteran engaged in combat with the enemy 
and an alleged stressor is combat-related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required providing that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service." See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v, Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).

For stressors unrelated to combat, credible supporting 
evidence is necessary in order to grant service connection.  
"Credible supporting evidence" of a noncombat stressor may be 
obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  The United States Court of 
Appeals for Veterans Claims (Court) has held that the 
regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a noncombat 
stressor." Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Therefore, the veteran's lay testimony is insufficient, 
standing alone, to establish service connection. Cohen, 10 
Vet. App. at 147 (citing Moreau, 9 Vet. App. at 395).

The veteran has a current disability of PTSD as reflected by 
a January 2005 VA physical examination.  This record also 
attributes the diagnosed PTSD in part to his service.  For 
example, the physician explained that the veteran's combat 
linked symptoms have been present for more than 20 years but 
intensified over the last several months.  The remaining 
question, therefore, is whether there is an inservice 
stressor and either evidence of combat service or 
corroborating evidence the stressor occurred. 

A finding of combat service is significant because under 
38 U.S.C.A. § 1154(b), if the veteran is found to have served 
in combat, VA shall accept as sufficient proof of a stressor 
satisfactory lay evidence if it is consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
the event.  VA's General Counsel has held that the 
determination of whether a veteran "engaged in combat with 
the enemy" depends on multiple factors, including the 
requirement that the veteran participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  VAOPGCPREC 12-99.  
Reasonable evidence to support a determination that the 
veteran engaged in combat may include the veteran's own 
statements, but, in most instances where he has not been 
awarded a combat-related citation, will include a 
consideration of all of the evidence of record in each case.  
The fact that a veteran participated in a particular 
operation or campaign does not necessarily establish that the 
veteran engaged in combat, although such evidence may be 
significant when viewed in relation to other evidence of 
record.  The General Counsel's opinion is binding on the 
Board. 38 U.S.C.A. § 7104(c); 38 C.F.R. § 14.507.

In the present case, while the veteran has alleged he served 
in combat, there is no evidence of such service.  For 
example, the veteran's military occupational specialty was 
that of a wheel vehicle mechanic, and he is not the recipient 
of any combat-related awards or decorations.  For example, 
there is no indication the veteran received the Combat 
Infantryman Badge or the Purple Heart.  Furthermore, the 
veteran's service personnel file clearly notes the veteran 
was "not to be assigned to an active combat area" pursuant 
to Army Regulation 614-75 which controls the assignment of 
sole-surviving sons in hostile fire areas.  

The records do reflect the veteran served in Vietnam and 
participated in the Vietnam Counteroffensive, phase II.  
However, as explained above the phrase "engaged in combat 
with the enemy" requires more than merely served in a general 
"combat area" or "combat zone and more than participation in 
a campaign. See VAOPGCPREC 12-99 (Oct. 18, 1999).  A finding 
of combat depends in part upon the veteran's participation in 
events constituting an actual fight or encounter with a 
military foe or hostile unit.  In this regard, during the 
June 2008 Board hearing the veteran specifically indicated he 
was never personally under fire.  The veteran explained that 
there was one night where the base was fired upon, but it was 
not in his area.  Similarly, when describing an incident 
where the enemy came into the perimeter of the base, the 
veteran indicated he was on the other side of the base and 
was not there when the enemy was caught.  Thus, without 
additional evidence to the contrary, the evidence does not 
support a finding of service in combat and therefore credible 
supporting evidence of the stressor is required.  

Since the Board finds that the veteran did not engage in 
combat with the enemy, there must be credible supporting 
evidence of record that the alleged stressors actually 
occurred in order to warrant service connection.  The veteran 
has reported the following stressors: (1) being attacked 
while escorting a convoy outside of Pleiku; (2) serving in 
numerous ambush patrols; (3) performing reconnaissance 
patrols; (4) seeing fallen soldiers in body bags; and (5) 
feeling threatened when an enemy broke into the perimeter of 
the base.  

The evidence associated with the claims file does not provide 
an approximate balance of evidence such that the benefit of 
the doubt can be accorded to the veteran as to corroboration 
of the stressors.  None of the evidence of record, including 
the veteran's service personnel file, confirms any of the 
veteran's reported stressors.  

Furthermore, to the extent that the veteran has provided an 
account of his stressors, they are not verifiable as they 
lack sufficient detail.  Specifically, the veteran's account 
of the being attacked while escorting a convoy, serving 
reconnaissance and ambush patrols and seeing dead bodies are 
generally and vaguely stated and do not provide specific 
locations or identify people involved that could be used for 
further corroboration purposes.  Generalized descriptions of 
stress do not lend themselves to meaningful corroboration 
efforts.  The veteran carries the burden of advancing 
information about such incidents to enable VA to corroborate 
them.  38 C.F.R. § 3.159(c)(2)(i).  Significantly, after 
receiving the veteran's stressor statement, the RO requested 
the veteran provide additional information, including the 
dates, locations and names of witnesses or people involved; 
however, the veteran only responded that the dates were 
"summer and winter" and he served in 1966-1967 and from 
1968 until 1969.  Similarly, during the Board hearing, the 
veteran was encouraged to provide more details on the 
stressors, including date ranges within a month's timeframe, 
so that VA could attempt to corroborate the stressors.  He 
has not done so. 

While VA is obligated to assist a claimant in the development 
of a claim, there is no duty for it to prove the claim.  If a 
claimant wishes assistance, he cannot passively wait for it 
in circumstances where he should have information that is 
essential in obtaining the putative evidence. Wamhoff v. 
Brown, 8 Vet. App. 517 (1996).

The Board also considered the application of Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  In Pentecost the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
veteran's unit records constituted independent descriptions 
of rocket attacks that were experienced by the veteran's unit 
when he was stationed in Vietnam, which, when viewed in the 
light most favorable to the veteran, objectively corroborated 
his claim of having experienced rocket attacks.  As discussed 
above, however, to the extent the veteran described attacks 
on his unit, he failed to provide sufficient information from 
which VA could search unit records.  

Thus, the veteran has a diagnosis of PTSD which relates the 
condition generally to the veteran's claimed inservice 
stressors.  Nevertheless, with respect to PTSD, credible 
evidence that the claimed in-service stressors actually 
occurred is still required, and credible supporting evidence 
cannot consist solely of after- the-fact medical nexus 
evidence. See Moreau v. Brown, 9 Vet. App. 389, 396 (1996); 
38 C.F.R. § 3.304(f).

Therefore, the evidence concerning the stressors consists 
solely of the veteran's lay statements.  The law has provided 
that a veteran's lay statement alone is insufficient to 
establish service connection for PTSD. See Cohen, supra.  
Accordingly, the preponderance of the evidence is against the 
veteran's claim for service connection for PTSD.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply. 38 U.S.C.A. 
§ 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


